DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The IDS filed 12/21/2020 has been considered.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “assigning a first cache device servicing a client device in response to a first request for a media content item from the client device, wherein assignment of the first cache device is based at least in part on a first IP address of the client device, and the first IP address is associated with a first edge location of the first cache device; providing a first portion of the media triggering, by the first cache device, a plurality of cache devices to retrieve a second portion of the media content item, wherein the plurality of cache devices are associated with edge locations adjacent to the first edge location; receiving a continuation request associated with the media content item from the client device with a second IP address, wherein the second IP address is associated with a second edge location adjacent to the first edge location; selecting a second cache device from the plurality of cache devices based at least in part on the second IP address in response to receiving the continuation request; and continuing providing the media content item including the second portion from the second cache device”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and considered the references listed in the information disclosure statement dated 12/21/2020, but none of the references teach the first cache device triggering a plurality of adjacent cache devices to retrieve a portion of a media content item before a continuation request is received from the client device after said client device has moved to another location; generally, the prior art teaches the client first moving to a new location, then the client device (not the first cache device that has been left behind) triggering retrieval by the new cache device after the new cache device receives the continuation request from the client device at the new location.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEON Y TSENG/Examiner, Art Unit 2441  

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441